DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  
As to claim 1, line 3 recites “memory;” and should recite “a memory;”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Pub. No. JP 2008181017 A by Inami (“Inami”).

	As to claim 1, Inami discloses a semiconductor apparatus (Inami, imaging device 10, Figure 2) comprising:
a video input interface structured to receive video data in a normal state (Inami, playback mode) (Inami, When creating display data, first, image data to be displayed on the display unit 34 from the imaging unit 24 or the external memory 38 (hereinafter referred to as main image data) is acquired and temporarily stored in the memory 20. Figure 1, ¶ [0043]) (Inami, the image data stored in the external memory 38 is read and decompressed by the image processing unit 30, and display image data is created and output to the display unit 34. Figure 2, ¶ [0041]);
memory (Inami, memory 20, Figure 1);
a control input interface structured, in a setup state (Inami, operation mode, ¶ [0055]), to receive a plurality of items of compressed image data (Inami, OSD data is run-length-compressed for each horizontal line and stored, so that when generating display data by expanding pixel information, Figure 1, ¶ [0058]), and to store the compressed image data in the memory  (Inami, The OSD data is run-length compressed for each horizontal line (step S12) and stored in the memory 20 (step S14), Figures 1 and 6, ¶ [0055])); and
a decoder (Inami, image processing unit 30, Figure 2) structured, in the normal state (Inami, playback mode), to read from the memory one item that corresponds to an instruction signal from among the plurality of items of compressed image data, and to decode the compressed image data thus read, so as to reproduce original graphics data before compression (Inami, the image data stored in the external memory 38 is read and decompressed by the image processing unit 30, and display image data is created and output to the display unit 34. As a result, the image in the external memory 38 is displayed on the display unit 34. Figure 2, ¶ [0041]); and
a multiplexer (Inami, multiplication circuits 58 and adding circuit 60, Figure 1) structured to superimpose the graphics data on the video data (Inami, The pixel information of the OSD data is separated into a superposition coefficient (A) and a color code in the expansion processing circuit 52. Here, the overlay coefficient (A) is a coefficient indicating the transparency of the OSD data when displaying the OSD data and the main image data in a superimposed manner. ¶ [0051]) (Inami, The display OSD data is multiplied by the coefficient (A) in the multiplication circuit 58B and input to the addition circuit 60. The main image data is multiplied by a coefficient (1-A) in the multiplication circuit 58A and input to the addition circuit 60. The display OSD data multiplied by the coefficients (A) and (1-A) and the main image data are added by the adding circuit 60. Thereby, display data for image output on the display unit 34 is generated. Figure 1, ¶ [0053]).
As to claim 2, Inami discloses the semiconductor apparatus wherein the compressed image data is generated by compressing the graphics data using a run-length compression method (Inami, run-length compression processing is performed. Thereby, as shown in FIG. 4, pixel information including the color code of ,
wherein the compressed image data includes at least one item of segment data, As shown in figure 4 of Inami, the compressed data includes segmented image data.
wherein each segment data represents a same-color segment comprising consecutive pixels having the same color (Inami, In FIG. 4, the numbers in the block of pixel information are color codes. The number in the length information block indicates the length, and is zero when one pixel of that color is not continuous. Figure 4, ¶ [0044]). As shown in figure 4 of Inami, consecutive pixels have the same color as indicated by the shaded boxes wherein the number indicates the additional pixels with that color as shown in figure 3.
As to claim 3, Inami discloses the semiconductor apparatus wherein the segment data comprises color data that represents color and a run-length value that represents a number of consecutive pixels (Inami, run-length compression processing is performed. Thereby, as shown in FIG. 4, pixel information including the color code of the pixel and length information including the length are generated for each horizontal line. In FIG. 4, the numbers in the block of pixel information are color codes. The number in the length information block indicates the length, and is zero when one pixel of that color is not continuous. Figure 4, ¶ [0044]),
and wherein the run-length value is configured to have a variable format length (Inami, run-length compression processing is performed. Thereby, as shown in .
As to claim 4, Inami discloses the semiconductor apparatus wherein the segment data comprises:
a color word comprising a separator bit and the color data (Inami, As shown in FIG. 5, in the upper 8 bits (Bit 15 to Bit 8) of the pixel information, a superposition coefficient (A) for superimposing the main image and the OSD data is stored, and the lower 8 bits (Bit 7 to Bit 0). Stores a color code indicating the color of the pixel. The overlay coefficient (A) is a numerical value between 0 and 1 and is a parameter indicating the transparency of the OSD data. Figure 5, ¶ [0046]); Inami teaches the superposition coefficient being the separator bit.
at least one run-length word each comprising a separator bit and a run-length value (Inami, The pixel information of the OSD data is separated into a superposition coefficient (A) and a color code in the expansion processing circuit 52. ¶ [0051]) (Inami, run-length compression processing is performed. Thereby, as shown in FIG. 4, pixel information including the color code of the pixel and length information including the length are generated for each horizontal line. ¶ [0044]).
As to claim 5, Inami discloses the semiconductor apparatus wherein the segment data comprises:
a color word comprising the color data (Inami, the color code is input to the LUT 54, converted into 24-bit data (color data) of R, G, B color signals, ¶ [0051]);
a word-number indication bit that indicates a number of words that represent the run-length value (Inami, In the example shown in FIG. 22, in the length ; and
run-length words, a number of which matches the number of words represented by the word-number indication bit (Inami, In the example shown in FIG. 22, in the length information including the word length, Bit [15:12] = 4′b1111 is a flag (word length) indicating that the length information includes the word length (memory amount) of the next horizontal line, ¶ [0096]). As described by Inami, the word length flag indicates the run-length words.
As to claim 6, Inami discloses the semiconductor apparatus wherein the control input interface receives size data that indicates a pixel size of the graphics data (Inami, the OSD data is shown in a simplified manner with a total of 100 pixels of 10 pixels in the vertical direction × 10 pixels in the horizontal direction. The number in each pixel represents a color code that defines the color. When the OSD data shown in FIG. 3 is stored in the memory 20, the same color pixels are continuously long in the horizontal direction (length length) for each scanning unit (horizontal line) in the scanning direction (horizontal direction). Figure 3, ¶ [0044]),
and wherein the control input interface stores the compressed image data in the memory together with the size data thus received (Inami, run-length compression processing is performed. Thereby, as shown in FIG. 4, pixel information including the color code of the pixel and length information including the length are .
As to claim 7, Inami discloses the semiconductor apparatus wherein the instruction signal comprises position information that indicates a position at which the graphics data is to be displayed (Inami, the OSD data is shown in a simplified manner with a total of 100 pixels of 10 pixels in the vertical direction × 10 pixels in the horizontal direction. The number in each pixel represents a color code that defines the color. When the OSD data shown in FIG. 3 is stored in the memory 20, the same color pixels are continuously long in the horizontal direction (length length) for each scanning unit (horizontal line) in the scanning direction (horizontal direction). Figure 3, ¶ [0044]),
and wherein the multiplexer displays the graphics data at a position that corresponds to the position information (Inami, The display OSD data is multiplied by the coefficient (A) in the multiplication circuit 58B and input to the addition circuit 60. The main image data is multiplied by a coefficient (1-A) in the multiplication circuit 58A and input to the addition circuit 60. The display OSD data multiplied by the coefficients (A) and (1-A) and the main image data are added by the adding circuit 60. Thereby, display data for image output on the display unit 34 is generated. Figure 1, ¶ [0053]).
As to claim 12, Inami discloses a display apparatus comprising the semiconductor apparatus according to claim 1 (Inami, on-screen display device, an on-screen display method, and an imaging device, and more particularly to a technique for 
As to claim 13, Inami discloses an electronic device comprising the semiconductor apparatus according to claim 1 (Inami, on-screen display device, an on-screen display method, and an imaging device, and more particularly to a technique for performing on-screen display in a device including an image display device such as an imaging device. Figures 1 and 2, ¶ [0001]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Pub. No. JP 2008181017 A by Inami (“Inami”) in view of U.S. Pub. No. 2018/0061308 by Bae et al. (“Bae”). 

As to claim 8, Inami discloses the semiconductor apparatus with an external communication interface unit (Inami, The external communication interface unit (external communication I / F) 22 is a device for connecting to a network, an external output device (for example, a personal computer, a display device such as a television 
However, Inami does not expressly teach wherein the control input interface is structured as a Serial Peripheral Interface (SPI) or an Inter-Integrated Circuit (I2C) interface.
Bae teaches an electronic device and image processing wherein the control input interface is structured as a Serial Peripheral Interface (SPI) or an Inter-Integrated Circuit (I2C) interface (Bae, The LoSSI (e.g., a serial peripheral interface (SPI) and an inter-integrated circuit (I2C)) 212 may receive the control signal from the first processor 110 or the second processor 120 and may provide the control signal to the sub display driver integrated circuit 140. Figure 2, ¶ [0055]). Bae continues to teach these components as part of a display driver integrated circuit 130 (Bae, Figure 2).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Inami’s display control unit to include Bae’s display driver integrated circuit because such a modification is the result of combining prior art elements according to known methods to yield predictable results. More specifically, Inami’s display control unit as modified by Bae’s display driver integrated circuit is known to yield a predictable result of providing display driving components on a single integrated circuit since reduce extra space requirements of separate integrated circuits for each component. Thus, a person of ordinary skill would have appreciated including in Inami’s display control unit the ability to do Bae’s display driver integrated circuit since the claimed invention is merely a combination of old 
	Thus, Inami, as modified by Bae, teaches the display driver integrate circuit with a serial peripheral interface (SPI) to receive the control signal.
As to claim 9, Inami, as modified by Bae, teaches the semiconductor apparatus structured as a timing controller (Bae, timing controller 250, Figure 2). In addition, the motivation used is the same as in the rejection of claim 8.
As to claim 10, Inami, as modified by Bae, teaches the semiconductor apparatus structured as a one-chip driver provided with a function of a timing controller and a function of a source driver (Bae, the display driver integrated circuit 130 may include an interface module (e.g., including interface circuitry) 210, the first graphics RAM 135, an image processing module (e.g., including image processing circuitry) 230, the sub display driver integrated circuit 140, a multiplexer 240, a timing controller 250, a source driver 260, and a gate driver 270. Figure 2, ¶ [0052]). Bae teaches the timing controller 250 and the source driver 260 as part of a single display driver integrated circuit 130. In addition, the motivation used is the same as in the rejection of claim 8.
As to claim 11, Inami, as modified by Bae, teaches the semiconductor apparatus structured as a bridge circuit (Bae, timing controller 250, Figure 2). Bae, as shown in figure 2, teaches the timing controller acting as a bridge circuit between the image processing and the drivers.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/936,592. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Instant application claim 1
Co-pending application claim 1 (16/936,592)
1. A semiconductor apparatus comprising:
1. A bridge circuit comprising:
a video input interface structured to receive video data in a normal state;
a video input interface structured to receive input video data in a normal state;
memory;
an encoder structured to, in the setup state, encode the plurality of items of graphics data, and store the plurality of items of compressed image data thus encoded in memory;

a control input interface structured to, in a setup state, receive a plurality of items of compressed graphics data for an On Screen Display (OSD);
an encoder structured to, in the setup state, encode the plurality of items of graphics data, and store the plurality of items of compressed image data thus encoded in memory;
a decoder structured, in the normal state, to read from the memory one item that corresponds to an instruction signal from among the plurality of items of compressed image data, and to decode the compressed image data thus read, so as to reproduce original graphics data before compression;
a decoder structured to, in the normal state, read from the memory one item that corresponds to an instruction signal from among the plurality of items of compressed image data, and decode the compressed image data thus read, so as to reproduce original graphics data;
a multiplexer structured to superimpose the graphics data on the video data.
a multiplexer structured to superimpose the graphics data on the input video data.


As shown above, each of the limitations of the co-pending application include the elements presented in the instant application.
In addition, aside from the preamble of each claim, claims 2-7 of the instant application and claims 2-7 of the co-pending application are the same.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	U.S. Pub. No. 2017/0337884 by Kurokawa teaches a semiconductor device with a timing controller which bridges to supply signals to two source drivers.
	
	U.S. Pub. No. 2009/0179918 by Lai et al. teaches a mirror processor for display device with a processor which has two interfaces and includes an image decoding unit, memory unit, and control circuit, to drive the display unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691